Citation Nr: 1132291	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-32 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974.

This matter comes before to Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Philadelphia, Pennsylvania Regional Office and Insurance Center (RO) of the Department of Veterans Affairs (VA).

In October 2009, the Veteran presented personal testimony during a videoconference Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

When this case was previously before the Board in December 2009, it was remanded for additional development.  It has since returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the Veteran's October 2009 Board hearing and in various statements, he expressed his belief that his hepatitis C could be related to in-service inoculation.  The Veteran also indicated that he was diagnosed with hepatitis C in 1974.  He denied drug use and use of intravenous needles, though VA outpatient treatment records reflect cocaine abuse.  

As noted above, the Board remanded this claim in December 2009.  The Board requested that the Veteran be examined by a physician and that the physician provide a medical opinion regarding whether the Veteran currently had hepatitis C and, if so, whether the Veteran's current hepatitis C disability had had its onset in or was otherwise related to service.

On VA examination in March 2010, the examiner confirmed a diagnosis of hepatitis C, and after a review of the Veteran's claims file and medical history, opined that the Veteran hepatitis C was unlikely secondary to air gun use.  The examiner noted that VA did not recognize this as a mode of transmission.

For purpose of guidance on the matter of air gun immunizations, in VBA Fast Letter 04-13 (June 29, 2004) to all VA Regional Offices, VA's Acting Director, Compensation and Pension Service, stated that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  However, despite the lack of any scientific evidence to document transmission of the hepatitis C virus with airgun injectors, such transmission is biologically plausible.

Given the above, the Board finds that the March 2010 examination report is inadequate.   While the examiner based his opinion on his belief that VA does not recognize airgun inoculation as a mode of transmission of hepatitis C, the VA Fast Letter points out that while it is not likely, it is biologically possible.  In addition, the examiner provided no other rationale or support for his opinion, nor did he discuss the Veteran's other hepatitis C risk factors in formulating his opinion.  

Therefore, the Board finds that the claims file should be returned to the March 2010 VA examiner for an addendum opinion regarding etiology of the Veteran's hepatitis C, along with clear rationale for all opinions reached.  The RO should arrange for the Veteran to undergo further examination only if the prior examiner is not available, or cannot provide the requested opinion without first examining the Veteran.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should arrange for the Veteran's claims folder to be reviewed by the examiner who prepared the March 2010 VA examination report (or a suitable substitute if that examiner is unavailable), for the purpose of preparing an addendum ascertaining the etiology of his hepatitis C.  (If, and only if, that VA physician deems it necessary, should the Veteran be afforded another VA examination).  The claims file must be made available to and be reviewed by the examiner and the examination report should note that the claims file was reviewed.  The RO/AMC should provide the examiner with a copy of VBA Fast Letter 04-13 (June 29, 2004).

The examiner is informed that at the time of the March 2010 examination, the Veteran denied blood transfusions, intravenous drug abuse, tattoos, body piercings, sharing razor blades or toothbrushes, frequency of prostitutes or cocaine use.  The Board reviewed the record and the evidence shows the following:

* The Veteran reported having, "more than a 30-year history of polysubstance use and dependence."  The examiner also stated, "The [V]eteran reports he has hepatitis C from [intravenous] drug use.  See March 2006 VA examination report.

* Social history showed reports of history of intravenous heroin, intravenous cocaine, and intravenous speed.  See September 8, 2006, VA treatment record.

* Thus, the Board finds as fact that the Veteran has used drugs intravenously and his denial at the March 2010 VA examination of intravenous drug use was a false statement.

* VBA Fast Letter 04-13 (June 29, 2004) stated that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  However, despite the lack of any scientific evidence to document transmission of the hepatitis C virus with air gun injectors, such transmission is biologically plausible.

The examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current hepatitis C disability was caused by risk factors associated with the Veteran's active service.  The examiner should discuss the Veteran's history of risk factors since service separation when providing the opinion.  The examiner is requested to explain the usual incubation period and onset of symptoms for hepatitis C.  

The physician must also determine whether it is more likely than not (more than a 50/50 chance) that the Veteran's hepatitis C is due to intravenous drug use or other drug use.
The examiner is requested to provide a rationale for the opinions and state upon what evidence in the claims file and/or sound medical principles each opinion is based.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  The RO/AMC must review the examination report and medical opinions to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

3.  If another examination is scheduled, the Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  Thereafter, the RO/AMC should readjudicate the claim for service connection for hepatitis C.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

